Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/455,014 received June 9, 2022. Claims 1-2, 5-6, 8, 14 and 20 are amended, and claims 3-4, 7, 9-13 and 15-19 are left as original.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Young U.S. PGPub 2010/0187029 A1 (hereinafter Young) in view of Wang U.S. PGPub 2019/0351852 A1 (hereinafter Wang), Barrios et al. U.S. PGPub 2017/0282855 A1 (hereinafter Barrios) and Kurs U.S. PGPub 2017/0053737 A1 (hereinafter Kurs).
Regarding Claim 1, Young teaches a transport trailer (Young, Fig. 1, Element 14; Para. [0018], Lines 13-24) for supplying electrical power to power equipment during transport (Young, Fig. 1, Element 16; Para. [0012], Lines 1-10, and Para. [0020], Lines 1-20. Where “when not in use” implies anytime the equipment is on the trailer which would include during transport as well as when stopped as long as the trailer is electrically connected to the vehicle.), the transport trailer comprising a power coupling for receiving power from a vehicle towing the transport trailer (Young, Fig. 1, Element 15, 22 and 36; Para. [0018], Lines 13-16, “trailer hitched to the vehicle”), and a conduit for transmitting the power, the conduit transmitting power from the power coupling to a power charging arrangement (Young, Fig. 1, Elements 22 and 36; Para. [0019], Lines 29-34. Young teaches multiple paths/conduits for providing electrical charging power to the lawn care equipment; however, the path of interest here is the low voltage alternating current supplied from the vehicle to the trailer via line 36, across the hitch 15, and from the trailer to the lawn care equipment via line 34.), used to charge an on-board battery of the power equipment (Young, Fig. 1, Element 16; Para. [0019], Lines 34-39, and Para. [0020], Lines 1-18), but does not teach the power being generated from an alternator on the towing vehicle.
Wang, however, teaches the power generated at least partially by an alternator of the vehicle, the alternator charging a battery during transport (Wang, Fig. 1, Element 20; Para. [0025]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young is silent as to whether or not a vehicle incorporating an alternator for the power source could be used to pull the trailer, Young would inherently incorporate some type of conventional hitch connection and electrical cable connection commonly understood in the art.  The standard vehicle with alternator taught by Wang, for providing electrical power from the vehicle alternator through the hitch connection to provide power to the trailer componentry, teaches one of the many conventional power providing methods utilized in the art for providing power to a towed trailer.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Wang, to provide a convenient and reliable method of providing power to the trailer of Young.
The combined teaching of references Young and Wang discloses the claimed invention as stated above, but does not teach charging the power equipment wirelessly. 
Barrios, however, teaches transmitting the power from the power coupling to a wireless power charging arrangement, the wireless power charging arrangement used to charge an on-board battery of equipment (Barrios, Fig. 6; Para. [0030], Lines 9-21, “lawn maintenance equipment”, and Para. [0041], lines 17-21).
It would have been obvious to a person having ordinary skill in the art to understand that although Young is silent as to whether or not it uses wireless charging in the equipment charging methods, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios, for charging equipment on a trailer wirelessly, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Barrios, to provide a convenient and reliable method of charging for the equipment of Young.
The combined teaching of references Young, Wang and Barrios discloses the claimed invention as stated above, but does not explicitly teach the details of the inductive charging components.
Kurs, however, teaches transmitting the power from the power coupling to a wireless power charging arrangement, the wireless power charging arrangement comprising a power transmitting pad (Kurs, Figs. 79 and 80; Paras. [0685] and [0698], “rubber mat”) compatible with a power capture resonator used to charge an on-board battery of power equipment (Kurs, Fig. 80; Para. [0695], and Para. [0542], “mowers” “landscaping vehicles”).
It would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the componentry of the wireless charging, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios and further explained by Kurs, for wirelessly charging mobile equipment on a floor mounted charger, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kurs, to provide a convenient and reliable method of charging for the equipment of Young.
Regarding Claim 2, The combined teaching of references Young, Wang, Barrios and Kurs discloses the claimed invention as stated above in claim 1.  Furthermore, Young teaches supplies power to the power equipment during the transport of the power equipment while residing on the transport trailer (Young, Fig. 1, Element 16; Para. [0012], Lines 1-10, and Para. [0020], Lines 1-20), and Barrios teaches wherein the power capture resonator supplies power to power equipment on the transport trailer (Barrios, Fig. 6; Para. [0030], Lines 9-21, “lawn maintenance equipment”, and Para. [0041], lines 17-21), and Kurs teaches the power capture resonator (Kurs, Fig. 80; Para. [0695], and Para. [0542], “mowers” “landscaping vehicles”). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young is silent as to whether or not it uses wireless charging in the equipment charging methods, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios, for charging equipment on a trailer wirelessly, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Barrios, to provide a convenient and reliable method of charging for the equipment of Young. 
And, it would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the componentry of the wireless charging, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios and further explained by Kurs, for wirelessly charging mobile equipment on a floor mounted charger, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kurs, to provide a convenient and reliable method of charging for the equipment of Young. 
Regarding Claim 7, The combined teaching of references Young, Wang, Barrios and Kurs discloses the claimed invention as stated above in claim 1.  Furthermore, Kurs teaches wherein a controller controls an amount and a duration of power transmitted to the power equipment by the wireless power charging arrangement (Kurs, Fig. 90, Element 9010; Para. [0768], Lines 6-19, and Para. [0542], “mowers” “landscaping vehicles”). 
And, it would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the details of how the charging is controlled, Young would inherently incorporate some type of conventional charging controller commonly understood in the art.  The control of charging taught by Kurs, for wirelessly charging equipment, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kurs, to provide a convenient and reliable method of charging for the equipment of Young. 
Regarding Claim 8, The combined teaching of references Young, Wang, Barrios and Kurs discloses the claimed invention as stated above in claims 7/1.  Furthermore, Kurs teaches wherein the controller is coupled to an operator interface, wherein a user inputs one or more parameters based upon the power equipment being transported, the at least one parameter altering at least one of the power amount of power duration to the wireless power charging arrangement (Kurs, Para. [0785], Lines 10-13). 
And, it would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the details of how the charging is controlled, Young would inherently incorporate some type of conventional user charging controller commonly understood in the art.  The control of charging taught by Kurs, for wirelessly charging equipment, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kurs, to provide a convenient and reliable method of charging for the equipment of Young. 
Regarding Claim 9, The combined teaching of references Young, Wang, Barrios and Kurs discloses the claimed invention as stated above in claim 1.  Furthermore, Young teaches wherein the power equipment comprises an electrically powered lawn mower (Young, Fig. 1, Element 16; Para. [0012], Lines 1-10, and Para. [0018], Lines 16-18). 
Regarding Claim 10, The combined teaching of references Young, Wang, Barrios and Kurs discloses the claimed invention as stated above in claim 1.  Furthermore, Kurs teaches comprising a floor panel, wherein the power transmitting pad is mounted on the floor panel (Kurs, Figs. 79 and 80; Paras. [0685] and [0698], Where the floor in this case is the floor of the trailer, and the vehicle is the lawn mower driven over the mat when driven onto the trailer.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the componentry of the wireless charging, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios and further explained by Kurs, for wirelessly charging mobile equipment on a floor mounted charger, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kurs, to provide a convenient and reliable method of charging for the equipment of Young. 
Regarding Claim 11, The combined teaching of references Young, Wang, Barrios and Kurs discloses the claimed invention as stated above in claim 1.  Furthermore, Kurs teaches comprising a floor panel, wherein the power transmitting pad is integrated into a rubber mat comprised on the floor panel (Kurs, Figs. 79 and 80; Paras. [0685] and [0698], Where the floor in this case is the floor of the trailer, and the vehicle is the lawn mower driven over the mat when driven onto the trailer.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the componentry of the wireless charging, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios and further explained by Kurs, for wirelessly charging mobile equipment on a floor mounted charger, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kurs, to provide a convenient and reliable method of charging for the equipment of Young. 
Regarding Claim 12, The combined teaching of references Young, Wang, Barrios and Kurs discloses the claimed invention as stated above in claim 1.  Furthermore, Kurs teaches wherein the power transmitting pad is vertically spaced from the power capture resonator, wherein the power equipment is mounted upon the power capture resonator (Kurs, Figs. 79 and 80; Paras. [0685] and [0698], Where the floor in this case is the floor of the trailer, and the vehicle is the lawn mower driven over the mat when driven onto the trailer, and although the spacing is not explicitly taught, it would have been obvious to a person having ordinary skill in the art.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the componentry of the wireless charging, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios and further explained by Kurs, for wirelessly charging mobile equipment on a floor mounted charger, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kurs, to provide a convenient and reliable method of charging for the equipment of Young. 
Regarding Claim 13, The combined teaching of references Young, Wang, Barrios and Kurs discloses the claimed invention as stated above in claim 1.  Furthermore, Young teaches wherein the power equipment is mounted upon and charged by the power charging arrangement during the transport of the power equipment while residing on the transport trailer (Young, Fig. 1, Element 16; Para. [0012], Lines 1-10, and Para. [0020], Lines 1-20), and Barrios teaches the power equipment is charged by the wireless power charging arrangement (Barrios, Fig. 6; Para. [0030], Lines 9-21, “lawn maintenance equipment”, and Para. [0041], lines 17-21).
It would have been obvious to a person having ordinary skill in the art to understand that although Young is silent as to whether or not it uses wireless charging in the equipment charging methods, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios, for charging equipment on a trailer wirelessly, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Barrios, to provide a convenient and reliable method of charging for the equipment of Young.
Regarding Claim 14, Young teaches a method of supplying electrical power to power equipment (Young, Fig. 1, Element 16; Para. [0012], Lines 1-10, and Para. [0018], Lines 16-18) positioned on a trailer (Young, Fig. 1, Element 14; Para. [0018], Lines 13-24) during transport (Young, Para. [0012], Lines 1-10, and Para. [0020], Lines 1-20. Where “when not in use” implies anytime the equipment is on the trailer which would include during transport as well as when stopped as long as the trailer is electrically connected to the vehicle.), the method comprising the steps of providing a power coupling for receiving power from a vehicle having a 12V battery, the vehicle for towing a transport trailer (Young, Fig. 1, Element 15, 22 and 36; Para. [0018], Lines 13-16, “trailer hitched to the vehicle”), the power charging arrangement in electrical communication with the power coupling (Young, Fig. 1, Elements 22 and 36; Para. [0019], Lines 29-34. Young teaches multiple paths/conduits for providing electrical charging power to the lawn care equipment; however, the path of interest here is the low voltage alternating current supplied from the vehicle to the trailer via line 36, across the hitch 15, and from the trailer to the lawn care equipment via line 34.), but does not teach the power being generated from a towing vehicle having a 12V battery system.
Wang, however, teaches the vehicle having a 12V battery (Wang, Fig. 6, Element BT1; “Vehicle 12V circuit”). 
Absent of showing criticality of the vehicle incorporating a 12V battery system, it would have been an obvious matter of design choice to incorporate the 12V battery system of Wang based on desirability, since applicant has not disclosed that this battery voltage solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other battery voltages.
The combined teaching of references Young and Wang discloses the claimed invention as stated above, but does not teach charging the power equipment wirelessly.
Barrios, however, teaches a wireless power charging arrangement (Barrios, Fig. 6; Para. [0030], Lines 9-21, “lawn maintenance equipment”, and Para. [0041], lines 17-21).
It would have been obvious to a person having ordinary skill in the art to understand that although Young is silent as to whether or not it uses wireless charging in the equipment charging methods, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios, for charging equipment on a trailer wirelessly, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Barrios, to provide a convenient and reliable method of charging for the equipment of Young.
The combined teaching of references Young and Barrios discloses the claimed invention as stated above, but does not explicitly teach the details of the inductive charging components.
Kurs, however, teaches configuring dimensions of a wireless power charging arrangement comprising a power transmitting pad (Kurs, Figs. 79 and 80; Paras. [0685] and [0698], “rubber mat”) and a power capture resonator (Kurs, Figs. 79 and 80; Paras. [0695], Lines 1-5), the power transmitting pad compatible with the power capture resonator (Kurs, Fig. 80; Para. [0695], and Para. [0542], “mowers” “landscaping vehicles”), to comport to an indicated specifications of an item of power equipment (Kurs, Para. [0695], Lines 6-9, “sized and configured for the appropriate power levels for each application”), and positioning the wireless power charging arrangement on a floor panel of the transport trailer (Kurs, Figs. 79 and 80; Paras. [0685] and [0698], Where the floor in this case is the floor of the trailer, and the vehicle is the lawn mower driven over the mat when driven onto the trailer.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the componentry of the wireless charging, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios and further explained by Kurs, for wirelessly charging mobile equipment on a floor mounted charger, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kurs, to provide a convenient and reliable method of charging for the equipment of Young. 
Regarding Claim 15, The combined teaching of references Young, Wang, Barrios and Kurs discloses the claimed invention as stated above in claim 14.  Furthermore, Young teaches comprising configuring to charge an on-board battery of the power equipment during the transport of the power equipment while situated on the transport trailer (Young, Fig. 1, Element 16; Para. [0012], Lines 1-10, and Para. [0020], Lines 1-20), and Barrios teaches comprising configuring the power capture resonator to charge an on-board battery of the power equipment while situated on the transport trailer (Barrios, Fig. 6; Para. [0030], Lines 9-21, “lawn maintenance equipment”, and Para. [0041], lines 17-21), and Kurs teaches the power capture resonator (Kurs, Fig. 80; Para. [0695], and Para. [0542], “mowers” “landscaping vehicles”). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young is silent as to whether or not it uses wireless charging in the equipment charging methods, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios, for charging equipment on a trailer wirelessly, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Barrios, to provide a convenient and reliable method of charging for the equipment of Young. 
And, it would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the componentry of the wireless charging, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios and further explained by Kurs, for wirelessly charging mobile equipment on a floor mounted charger, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kurs, to provide a convenient and reliable method of charging for the equipment of Young. 
Regarding Claim 17, The combined teaching of references Young, Wang, Barrios and Kurs discloses the claimed invention as stated above in claim 14.  Furthermore, Kurs teaches comprising providing a controller in electrical communication with the power supply and the wireless power charging arrangement, the controller configured to control an amount and duration of power transmitted to the power equipment by the wireless power charging arrangement (Kurs, Fig. 90, Element 9010; Para. [0768], Lines 6-19, and Para. [0542], “mowers” “landscaping vehicles”). 
And, it would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the details of how the charging is controlled, Young would inherently incorporate some type of conventional charging controller commonly understood in the art.  The control of charging taught by Kurs, for wirelessly charging equipment, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kurs, to provide a convenient and reliable method of charging for the equipment of Young. 
Regarding Claim 18, The combined teaching of references Young, Wang, Barrios and Kurs discloses the claimed invention as stated above in claims 17/14.  Furthermore, Kurs teaches further providing an operator interface in electrical communication with the controller, wherein a user inputs the amount of power to be provided to the power equipment based upon the power equipment being transported (Kurs, Para. [0785], Lines 10-13). 
And, it would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the details of how the charging is controlled, Young would inherently incorporate some type of conventional user charging controller commonly understood in the art.  The control of charging taught by Kurs, for wirelessly charging equipment, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kurs, to provide a convenient and reliable method of charging for the equipment of Young. 
Regarding Claim 19, The combined teaching of references Young, Wang, Barrios and Kurs discloses the claimed invention as stated above in claim 14.  Furthermore, Kurs teaches the providing the wireless power charging arrangement on a floor panel (Kurs, Figs. 79 and 80; Paras. [0685] and [0698], Where the floor in this case is the floor of the trailer, and the vehicle is the lawn mower driven over the mat when driven onto the trailer.) comprising vertically spacing the power transmitting pad from the power capture resonator, wherein the power equipment is adjacent to the power capture resonator during transport (Kurs, Figs. 79 and 80; Paras. [0685] and [0698], Where the floor in this case is the floor of the trailer, and the vehicle is the lawn mower driven over the mat when driven onto the trailer, and although the spacing is not explicitly taught, it would have been obvious to a person having ordinary skill in the art.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the componentry of the wireless charging, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios and further explained by Kurs, for wirelessly charging mobile equipment on a floor mounted charger, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kurs, to provide a convenient and reliable method of charging for the equipment of Young.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Young U.S. PGPub 2010/0187029 A1 (hereinafter Young) in view of Wang U.S. PGPub 2019/0351852 A1 (hereinafter Wang), Barrios et al. U.S. PGPub 2017/0282855 A1 (hereinafter Barrios) and Kurs U.S. PGPub 2017/0053737 A1 (hereinafter Kurs) as applied to claim 1 above, and further in view of Casteel U.S. PGPub 2014/0285005 A1 (hereinafter Casteel).
Regarding Claim 3, The combined teaching of references Young, Wang, Barrios and Kurs discloses the claimed invention as stated above in claim 1.  Furthermore, Young teaches wherein said conduit further comprises a first conduit and a second conduit (Young, Fig. 1, Elements 24 and 28; Para. [0019]), the first and second conduits coupled to an inverter for converting the power (Young, Fig. 1, Element 19; Para. [0019], Lines 15-18) supplied from a vehicle during transporting of the trailer (Young, Fig. 1, Elements 22 and 36; Para. [0019], Lines 29-34. Young teaches multiple paths/conduits for providing electrical charging power to the lawn care equipment; however, the path of interest here is the low voltage alternating current supplied from the vehicle to the trailer via line 36, across the hitch 15, and from the trailer to the lawn care equipment via line 34.), from a first power standard to a second power standard (Young, Para. [0019], Lines 15-18, “direct current” to “alternating current’, but does not explicitly teach the term inverter.
Casteel, however, teaches the first and second conduits coupled to an inverter for converting the power during transporting of the trailer from a first power standard to a second power standard (Casteel, Fig. 6, Element 52; Paras. [0036] and [0039]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young is silent as to the term inverter, Young would inherently incorporate some type of conventional power converter commonly understood in the art.  The power converter/inverter taught by Casteel, for converting the power from DC to AC, teaches one of the many conventional inverter functions utilized in the art for converting power from one standard to another standard.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Casteel, to provide the charging power of Young. 
Regarding Claim 4, The combined teaching of references Young, Wang, Barrios, Kurs and Casteel discloses the claimed invention as stated above in claims 3/1.  Furthermore, Casteel teaches wherein said first power standard is 12VDC (Casteel, Para. [0036]) and said second power standard is 120VAC (Casteel, Para. [0039]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young is silent as to the value of the voltages other than to state low voltage and high voltage circuits in and out of the converters, Young would inherently incorporate some type of conventional power conversion voltages commonly understood in the art.  The power converter/inverter taught by Casteel, for converting the power from DC voltage ranges to AC voltage ranges, teaches one of the many conventional inverter functions utilized in the art for converting power from one standard to another standard.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Casteel, to provide the charging power of Young. 
Regarding Claim 5, The combined teaching of references Young, Wang, Barrios, Kurs and Casteel discloses the claimed invention as stated above in claims 3/1.  Furthermore, Young teaches one or more outlets (Young, Para. [0019], Lines 20-22), and Casteel teaches wherein the power charging arrangement comprises one or more outlets, wherein the invertor provides power to the outlets via a third conduit (Casteel, Para. [0039]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young is silent as to the term inverter and how it would be provided to charge the lawn equipment, Young would inherently incorporate some type of conventional power outlets commonly understood in the art to provide the AC output voltage.  The power converter/inverter taught by Casteel, for converting the power from DC to AC, teaches one of the many conventional inverter functions utilized in the art for converting power from one standard to another standard.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Casteel, to provide the charging power of Young. 
Regarding Claim 6, The combined teaching of references Young, Wang, Barrios, Kurs and Casteel discloses the claimed invention as stated above in claims 5/3/1.  Furthermore, Young teaches supplies power to the power equipment during the transport of the power equipment while residing on the transport trailer (Young, Fig. 1, Element 16; Para. [0012], Lines 1-10, and Para. [0020], Lines 1-20), and Barrios teaches wherein the power capture resonator supplies power to the power equipment on the transport trailer (Barrios, Fig. 6; Para. [0030], Lines 9-21, “lawn maintenance equipment”, and Para. [0041], lines 17-21), and Kurs teaches the power capture resonator (Kurs, Fig. 80; Para. [0695], and Para. [0542], “mowers” “landscaping vehicles”). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young is silent as to whether or not it uses wireless charging in the equipment charging methods, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios, for charging equipment on a trailer wirelessly, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Barrios, to provide a convenient and reliable method of charging for the equipment of Young. 
Furthermore, it would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the componentry of the wireless charging, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios and further explained by Kurs, for wirelessly charging mobile equipment on a floor mounted charger, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kurs, to provide a convenient and reliable method of charging for the equipment of Young.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Young U.S. PGPub 2010/0187029 A1 (hereinafter Young) in view of Wang U.S. PGPub 2019/0351852 A1 (hereinafter Wang), Barrios et al. U.S. PGPub 2017/0282855 A1 (hereinafter Barrios) and Kurs U.S. PGPub 2017/0053737 A1 (hereinafter Kurs) as applied to claim 14 above, and further in view of Casteel U.S. PGPub 2014/0285005 A1 (hereinafter Casteel).
Regarding Claim 16, The combined teaching of references Young, Wang, Barrios and Kurs discloses the claimed invention as stated above in claim 14.  Furthermore, Young teaches comprising providing a conduit for transmitting power from the vehicle to the wireless power charging arrangement (Young, Fig. 1, Elements 22 and 36; Para. [0019], Lines 29-34. Young teaches multiple paths/conduits for providing electrical charging power to the lawn care equipment; however, the path of interest here is the low voltage alternating current supplied from the vehicle to the trailer via line 36, across the hitch 15, and from the trailer to the lawn care equipment via line 34.), the conduit further comprising a first conduit and a second conduit (Young, Fig. 1, Elements 24 and 28; Para. [0019]), the first and second conduits couplable to an inverter for converting the power (Young, Fig. 1, Element 19; Para. [0019], Lines 15-18) supplied from a vehicle during transporting of the trailer (Young, Fig. 1, Elements 22 and 36; Para. [0019], Lines 29-34. Young teaches multiple paths/conduits for providing electrical charging power to the lawn care equipment; however, the path of interest here is the low voltage alternating current supplied from the vehicle to the trailer via line 36, across the hitch 15, and from the trailer to the lawn care equipment via line 34.) from a first power standard to a second power standard (Young, Para. [0019], Lines 15-18, “direct current” to “alternating current’, but does not explicitly teach the term inverter.
Casteel, however, teaches the first and second conduits couplable to an inverter for converting the power during transporting of the trailer from a first power standard to a second power standard (Casteel, Fig. 6, Element 52; Paras. [0036] and [0039]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young is silent as to the term inverter, Young would inherently incorporate some type of conventional power converter commonly understood in the art.  The power converter/inverter taught by Casteel, for converting the power from DC to AC, teaches one of the many conventional inverter functions utilized in the art for converting power from one standard to another standard.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Casteel, to provide the charging power of Young.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Young U.S. PGPub 2010/0187029 A1 (hereinafter Young) in view of Wiebe et al. U.S. PGPub 2006/0152040 A1 (hereinafter Wiebe), Wang U.S. PGPub 2019/0351852 A1 (hereinafter Wang), Barrios et al. U.S. PGPub 2017/0282855 A1 (hereinafter Barrios) and Kurs U.S. PGPub 2017/0053737 A1 (hereinafter Kurs).
Regarding Claim 20, Young teaches a transport trailer (Young, Fig. 1, Element 14; Para. [0018], Lines 13-24) for supplying electrical power to power equipment during transport (Young, Fig. 1, Element 16; Para. [0012], Lines 1-10, and Para. [0020], Lines 1-20. Where “when not in use” implies anytime the equipment is on the trailer which would include during transport as well as when stopped as long as the trailer is electrically connected to the vehicle.), a power coupling for receiving power from the vehicle, the vehicle for towing the transport trailer (Young, Fig. 1, Element 15, 22 and 36; Para. [0018], Lines 13-16, “trailer hitched to the vehicle”), a conduit for transmitting the power, the conduit for transmitting the power from the power coupling to a power charging arrangement (Young, Fig. 1, Elements 22 and 36; Para. [0019], Lines 29-34. Young teaches multiple paths/conduits for providing electrical charging power to the lawn care equipment; however, the path of interest here is the low voltage alternating current supplied from the vehicle to the trailer via line 36, across the hitch 15, and from the trailer to the lawn care equipment via line 34.), to charge an on-board battery of the power equipment during the transport of the power equipment while residing on the transport trailer (Young, Fig. 1, Element 16; Para. [0019], Lines 34-39, and Para. [0020], Lines 1-20), but does not teach the details of the trailer.
Wiebe, however, teaches the transport trailer (Wiebe, Fig. 1, Element 10; Para. [0031], Lines 1-3) comprising a floor panel (Wiebe, Fig. 4, Element 26; Para. [0035], Lines 1-2) coupled to a set of wheels (Wiebe, Fig. 6, Element 20; Para. [0033], Line 3) by an axle (Wiebe, Fig. 6, Element 18; Para. [0033], Line 2), a hitch (Wiebe, Fig. 3, Element 14B; Para. [0032], Line 11) coupled to the floor panel (Wiebe, Fig. 3, Element 26), the hitch for coupling the transport trailer to a vehicle (Wiebe, Fig. 1; Para. [0031], Lines 3-4). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young is silent as to the common parts of the trailer, Young would inherently incorporate some type of conventional trailer configuration commonly understood in the art.  The details of the basic trailer configuration taught by Wiebe, teaches one of the many conventional trailer configurations utilized in the art for a trailer capable of transporting equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Wiebe, to provide a trailer capable of transporting equipment for the equipment of Young. 
The combined teaching of references Young and Wiebe discloses the claimed invention as stated above, but does not teach the power being generated from an alternator on the towing vehicle, wherein the towing vehicle has a 12V battery system.
Wang, however, teaches the vehicle having a 12V battery (Wang, Fig. 6, Element BT1; “Vehicle 12V circuit”), power generated at least partially by an alternator of the vehicle, the alternator charging a battery during transport (Wang, Fig. 1, Element 20; Para. [0025]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young is silent as to whether or not a vehicle incorporating an alternator for the power source could be used to pull the trailer, Young would inherently incorporate some type of conventional hitch connection and electrical cable connection commonly understood in the art.  The standard vehicle with alternator taught by Wang, for providing electrical power from the vehicle alternator through the hitch connection to provide power to the trailer componentry, teaches one of the many conventional power providing methods utilized in the art for providing power to a towed trailer.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Wang, to provide a convenient and reliable method of providing power to the trailer of Young.
The combined teaching of references Young, Wiebe and Wang discloses the claimed invention as stated above, but does not teach charging the power equipment wirelessly.
Barrios, however, teaches the wireless power charging arrangement (Barrios, Fig. 6; Para. [0030], Lines 9-21, “lawn maintenance equipment”, and Para. [0041], lines 17-21).
It would have been obvious to a person having ordinary skill in the art to understand that although Young is silent as to whether or not it uses wireless charging in the equipment charging methods, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios, for charging equipment on a trailer wirelessly, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Barrios, to provide a convenient and reliable method of charging for the equipment of Young.
The combined teaching of references Young, Wiebe, Wang and Barrios discloses the claimed invention as stated above, but does not explicitly teach the details of the inductive charging components.
Kurs, however, teaches the wireless power charging arrangement comprising a power transmitting pad (Kurs, Figs. 79 and 80; Paras. [0685] and [0698], “rubber mat”), wherein the power transmitting pad is integrated into a rubber mat (Kurs, Figs. 79 and 80; Paras. [0685] and [0698], Where the floor in this case is the floor of the trailer, and the vehicle is the lawn mower driven over the mat when driven onto the trailer.) disposed on the floor panel (Kurs, Figs. 79 and 80; Paras. [0685] and [0698], Where the floor in this case is the floor of the trailer, and the vehicle is the lawn mower driven over the mat when driven onto the trailer.), and a power capture resonator compatible with the power transmitting pad (Kurs, Fig. 80; Para. [0695], and Para. [0542], “mowers” “landscaping vehicles”), the power capture resonator vertically spaced from the power transmitting pad, wherein the power equipment is mounted upon the power capture resonator (Kurs, Figs. 79 and 80; Paras. [0685] and [0698], Where the floor in this case is the floor of the trailer, and the vehicle is the lawn mower driven over the mat when driven onto the trailer, and although the spacing is not explicitly taught, it would have been obvious to a person having ordinary skill in the art.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the componentry of the wireless charging, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios and further explained by Kurs, for wirelessly charging mobile equipment on a floor mounted charger, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kurs, to provide a convenient and reliable method of charging for the equipment of Young.
Response to Arguments
Specification
Applicant’s arguments, see page 2, filed June 9, 2022, with respect to the objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Claim Objections
Applicant’s arguments, see pages 5 and 9, filed June 9, 2022, with respect to the objection of claim 5 have been fully considered and are persuasive.  The objection of claim 5 has been withdrawn. 
Claim Rejections - 35 USC § 112
Applicant’s arguments, see pages 4, 5 and 9, filed June 9, 2022, with respect to the 112(b) rejection of claims 1-13 have been fully considered and are persuasive.  The 112(b) rejection of claims 1-13 has been withdrawn.
Applicant’s arguments, see pages 5 and 9, filed June 9, 2022, with respect to the 112(d) rejection of claim 6 have been fully considered and are persuasive.  The 112(d) rejection of claim 6 has been withdrawn.
Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 4-12, filed June 9, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. S 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JERRY D ROBBINS/            Examiner, Art Unit 2859